       Case: 1:21-cv-00020-GHD-RP Doc #: 3 Filed: 02/11/21 1 of 1 PageID #: 12




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

BLAKELY LOLLAR                                                                           PLAINTIFF

v.                                                   CIVIL ACTION NO. 1:21-cv-00020-SA-RP

GENERAL PACKAGING, INC., and                                                     DEFENDANTS
D.E. SOURCING, LLC


                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on February 10, 2021. Judge Aycock, on her own motion, hereby RECUSES herself from

this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

       This, the 11th day of February, 2021.

                                                      /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
